Citation Nr: 0840663	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953.  The veteran served in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

2.  The Certificate of Death reflects that the veteran died 
at the age of 73 in July 2005.  The immediate cause of death 
was massive myocardial infarction due to or as a consequence 
of "debility" and paraplegia due to or a consequence of 
Parkinson's disease.  The listed significant conditions 
contributing to death were hydrocephalus and rheumatoid 
arthritis.

3.  The competent evidence establishes that the veteran had 
PTSD when he died which was service-related; the PTSD had 
caused secondary alcohol abuse; the alcohol abuse resulted in 
heart disability which played an etiological role in the 
cause of death.  





CONCLUSION OF LAW

A disability incurred in or aggravated by service contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 3.304, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.


Cause of Death

At the time of the veteran's death, service connection was 
not in effect for any disability. 

The Certificate of Death reflects that the veteran died at 
the age of 73 in July 2005.  The immediate cause of death was 
massive myocardial infarction due to or as a consequence of 
"debility" and paraplegia due to or a consequence of 
Parkinson's disease.  The listed significant conditions 
contributing to death were hydrocephalus and rheumatoid 
arthritis.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The appellant contends that the veteran had PTSD due to 
combat experiences in the Korean War.  She maintains that the 
PTSD resulted in alcohol abuse which in turn played a role in 
the veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The veteran was awarded combat awards for service in combat 
in Korea.  Thus, stressors are conceded.

The appellant has submitted medical statements from Dr. 
D.J.B. and M.R.H., ACSW, BCD.  Dr. D. was the veteran's 
treating physician.  He opined that the veteran had combat-
related PTSD due to his military service.  M.R.H. indicated 
general agreement with Dr. D.'s opinion.  Thus, there is 
competent evidence of a diagnosis of PTSD as well as an 
etiological relationship to combat military service.  
Accordingly, the Board finds that the veteran had PTSD due to 
his combat service.  

The medical evidence also establishes that the veteran had 
post-service alcohol abuse due to the PTSD.  

The amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, which are applicable to claims filed 
after October 31, 1990, prohibit the payment of compensation 
to a veteran under 38 U.S.C. § 1110 or 1131 for service-
connected disability for a disability that is a result of a 
veteran's own abuse of alcohol or drugs, and they preclude 
direct service connection of a substance-abuse disability for 
purposes of all VA benefits, including dependency and 
indemnity compensation.  The amendments do not preclude 
service connection under 38 C.F.R. § 3.310(a) of a substance-
abuse disability that is proximately due to or the result of 
a service-connected disease or injury.  A substance-abuse 
disability caused by a service-connected disability can be 
service connected under section 3.310(a) for purposes of all 
VA benefits.  See VAOPGCPREC 7-99.  VA may award dependency 
and indemnity compensation to a veteran's survivors based on 
either the veteran's death from a substance-abuse disability 
secondarily service connected under 38 C.F.R. § 3.310(a) 
(entitlement established under 38 U.S.C. § 1310) or based on 
a veteran's death while in receipt of or entitled to receive 
compensation for a substance-abuse disability secondarily 
service connected under section 3.310(a) and continuously 
rated totally disabling for an extended period immediately 
preceding death (entitlement established under 38 U.S.C. § 
1318).  VAOPGCPREC 7-99.

Dr. D. indicated that the veteran's death in July 2004 
followed a long battle with alcoholism.  This condition 
resulted in a cardiomyopathy which, in turn, was a factor in 
his death by myocardial infarction.  Dr. D. explained that 
the veteran served in combat in Korea and had undiagnosed 
PTSD thereafter which was related to his military service.  
The physician felt that the veteran used alcohol to medicate 
his PTSD symptoms.  Therefore, the PTSD contributed to the 
veteran's death from myocardial infarction.  M.R.H. further 
explained the nature of PTSD and indicated that the veteran 
used alcohol after his return from Korea.

The Board finds that the competent evidence establishes that 
the veteran had PTSD when he died which was service-related.  
The PTSD had caused secondary alcohol abuse.  The alcohol 
abuse resulted in heart disability which played an 
etiological role in the cause of death.  Thus, PTSD and 
secondary alcohol abuse, which were service-related, 
contributed substantially or materially to the cause of 
death.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


